                  Case 18-01153-RBR          Doc 46     Filed 02/14/19    Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA

In re:
ARTURO GARCIA,                                                Case No.: 17-23250 RBR
       Debtor.                                                Chapter 7
                                    /
PAYABILITY COMMERCIAL FACTORS,
LLC, a Texas limited liability company,
       Plaintiff,                                             Adv Case No.:18-01153 RBR
v.
ARTURO GARCIA,
       Defendant.
                                    /

         AFFIDAVIT IN SUPPORT OF DEFENDANT’S RESPONSE TO MOTION FOR
        SUMMARY JUDGMENT ON COUNT I OF ITS FIRST AMENDED COMPLAINT


        BEFORE ME, the undersigned authority personally appeared, ARTURO GARCIA who after
being duly sworn deposes and says:
        1. I, ARTURO GARCIA, have personal knowledge of the foregoing facts.
        2. On October 31, 2017 I voluntarily filed for Bankruptcy relief under Chapter 7 of the US
Code.
        3. The Plaintiff’s debt stems from a factoring loan between Plaintiff and my small internet
business, Dade-Broward Fire Safety, Inc., hereinafter, “Business”.
        4. On or about April 16, 2017, Plaintiff and the Business entered into a factoring loan.
        5. Plaintiff reviewed the finances of the Business prior to entering into the loan agreement.
        6. I provided Plaintiff with the Business bank account information in order to provide for the
automatic daily loan payment withdrawals.
        7. The Business’s sales declined over the life of the loan due to customers chargebacks
resulting in insufficient revenues to cover the automatic daily loan payment withdrawals from the
Business bank account.
        8. After the filing of my bankruptcy case, Plaintiff garnished the Business’ Amazon account in
the amount of $4,299.00.
        9. I provided the Chapter 7 Trustee, Kenneth Welt with financial documents prior to the 341
Meeting of Creditors.
        10. The documents provided to the Trustee did not contain tax returns but were more than
sufficient for the Trustee to ascertain my financial condition.
                    Case 18-01153-RBR          Doc 46     Filed 02/14/19    Page 2 of 3


          11. I attended the 341 Meeting and answered all of the Trustee’s questions. No other creditor
appeared.
          12. The Trustee concluded the 341 Meeting with a report of no distribution.
          13. I have not withheld any financial information regarding my financial affairs.
          14. I have accurately disclosed all my finances in the Petition Schedules and Statements.
          15. I was ready able and willing to attend a Rule 2004 Examination, however, Plaintiff elected
to cancel the 2004 examination.
          16. I have not been deposed in this case.
          17. I have not concealed, destroyed, mutilated, falsified, or failed to keep or preserve recorded
information including books, documents, records and papers from which my financial condition or
business transactions might be ascertained.
          18.   I filed a Verified Response to Plaintiff’s Request for Documents detailing all the
documents that I produced to the Plaintiff in the main case.
          19. I have provided Plaintiff with my personal bank statement and business bank statements.
          20. I have provided to Plaintiff the Business QuickBooks accounting files which include
general ledgers, financial statements and account receivable and payables.
          21. The Business QuickBooks files also include all of the business transactions.
          22. I have also provided to Plaintiff photographs of my personal property and jewelry and
documents related to my vehicles.
          23. I provided all documents in my possession.
          24. I produced photographs of my household goods and furnishings.
          25. The documents provided to Plaintiff did not contain tax returns but were more than
sufficient for the Plaintiff to ascertain my financial condition.
          26. I have not owned real property in the last six years.
          27. I requested credit card statements from all of my charge accounts however, the credit card
companies would not provide the statements because the charge accounts were closed due to the
bankruptcy filing.
          28. My prior bankruptcy attorney’s office,Kingcade, Garcia and McMaken, directly requested
the credit card statements from the credit card companies with the same result, the credit card
companies did not provide the statements because the accounts were closed due to the bankruptcy
filing.
          29. My financial condition can be determined from the financial documents and information
that I have provided to the Plaintiff.
Case 18-01153-RBR   Doc 46   Filed 02/14/19   Page 3 of 3
